MEMORANDUM **
Jose Enrique Marin Aguilar, a native and citizen of Mexico, and his wife, Elsa Odilia Garcia, a native and citizen of Guatemala, petition for review of the Board of Immigration Appeals’ order affirming without opinion an immigration judge’s (“IJ”) decision denying their applications for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review de novo claims of due process violations in immigration proceedings. See Sanchez-Cruz v. INS, 255 F.3d 775, 779 (9th Cir.2001). We deny the petition for review.
Petitioners’ contention that the IJ was biased is unavailing because they did not establish either a violation of the Due Process Clause or the prejudice necessary to obtain relief. See Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000) (due process violation requires showing both that “the proceeding was so fundamentally unfair that the alien was prevented from reasonably presenting his case” and prejudice) (citation and quotation marks omitted); Antonio-Cruz v. INS, 147 F.3d 1129, 1131 (9th Cir.1998).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.